Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Amendment
Applicant’s preliminary amendment has been entered in the application. Claims 12-22 are pending, with claims 1-11 now being canceled.

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed May 28, 2020 and Aug. 25, 2021 are acknowledged and have been considered.

Drawings
The drawings are objected to because in figure 1, the character “L” has been used to indicate both the longitudinal axis (at the top of the figure) and the direction ‘left’ (at the bottom of the figure).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the text “the invention relates to” (line 1) should be avoided in an abstract of the disclosure (note that an abstract of the disclosure should only describe the invention itself, and phrases such as “the invention is…”, “the invention provides…” or “disclosed is…” are wholly redundant in this section).  Correction is required.  See MPEP § 608.01(b) which provides guidelines for the preparation of patent abstracts.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 has been written to depend from claim 1, which is not pending. For purposes of examination, claim 22 is assumed dependent on claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Throughout the claims, numerous terms lack a clear antecedent basis in the recitations, and there are numerous instances of unclear scope associated with the use of “in particular”. Terms lacking a clear antecedent basis: claim 12, line 2 “the wheel carriers”, “the drive assembly frame”; claim 12, line 4, “the drive assembly frame” (also see: claim 12, lines 4-5; claim 12, line 6; claim 17, line 4; claim 18, line 4; claim 19, line 6; note that claim 22 is confusing if dependent from claim 12 as it recites “a drive assembly frame”); claim 17, lines 3-4, “the central region”; claim 21, line 2,”the wheel carrier body”. 
In claim 12 (see line 4) and claim 20 (see lines 1-2) the recitation “the wheel carrier” is confusing in that the independent claim initially appears to reference plural wheel carriers (see claim 12, line 2), as such, it is not clear whether this reference is 
In claims 14 (see line 2), 15 (see line 3), 16 (see lines 2 and 3), 17 (see line 3), 18 (see line 2), 19 (see line 3) and 22 (see line 3) it is not clear whether or not the recitations following the phrase “in particular” form part of the recitation or not. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims; additionally, similarly in claim 16, line 4, it is not clear whether or not the recitations following the phrase “specifically” form part of the recitation or not (see, also, claim 19, line 5).
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaspar (EP 0 701 510, cited by the applicant). Kaspar teaches a drive assembly usable in a mobile crane (col. 1, line 57) with plural independent suspensions for wheel carriers (9) arranged with respect to a drive assembly frame (10) of the vehicle the suspensions each comprising at least one control arm (one of 3, 3, 4, 4) coupling the wheel carrier (9) to the drive assembly frame, the at least one control arm pivotable about an axis parallel to the longitudinal axis of the drive assembly frame, the suspension constituting a double transverse control arm suspension comprising two control arm planes (e.g., containing 3, 3 and 4, 4), arranged one above the other, each comprising at least one control arm; at least one control arm of each plane being “configured as a control rod, triangular control arm or quadrilateral control arm”; each plane comprising at least one triangular control arm each at least one of the plane comprising at least another control .
As regards the provision of carriers and suspensions on opposing sides of the frame, while the reference to Kaspar positively illustrates a single wheel drive and suspension, it is initially understood that a plurality of laterally wheel suspensions and wheels are necessary for supporting a crane. Alternatively, to the extent that plural wheels may be seen as not being implied (though a crane would not be understood to function with only a single drive and support wheel), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide plural wheels and wheel suspensions, for example mirroring the illustrated wheel suspension on the opposite . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaspar (cited above). The reference to Kaspar is discussed above, and while teaching a structure which can pivot the wheels for steering (e.g., linkage 7, connected to steering arm 17), the reference does not “specifically” refer to a steering gear centrally located on the drive assembly frame. To the extent that a steering gear would be understood to be necessary to actuate the tie rod linkage 7 to move the steering arm, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a mechanism in the form of an actuating steering gear centrally on the frame for the purpose of operating the tie rod and resultantly moving the steering arm, so that the vehicle can reasonably be directed along a desired directional path by a user or operator

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaspar in view of Matsuzawa et al. (US 5,257,801). The reference to Kaspar is discussed above and while teaching a control arm of the upper plane (e.g., 4) is connected higher on the vehicle, the reference does not clearly teach that the connections extends “up to a vertical side wall of the drive assembly frame”. Matsuzawa et al. teach that it is well known in the mounting of arms from an upper plane (e.g., 41) of a wheel suspension having both upper plane arms (41) and lower plane arms (21) to a vehicle frame (B), to provide the location of the upper plane arm mounting (43) on a vertical side wall of the frame to which it is attached. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the upper arms of the upper plane of the suspension as taught by Kaspar as being mounted to an upper portion of a vertical side wall of the drive assembly frame (e.g., an upper vertical side wall of 10) in the manner taught by Matsuzawa et al., for the purpose of providing the arm mounts of the upper plane elements in a location laterally outboard of the frame (rather than on top thereof) so as to allow a greater range of vertical motion for the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaspar in view of Hemmler (DE 10 2015 001 864, cited by applicant). The reference to Kaspar is discussed above and while teaching a frame having an apparently open section forming a hollow profile (see, e.g., the section in figure 1), does not positively mention the section being hollow and that the section has an increasing lateral width to the horizontal profile, the profile including multiple profile segments. Hemmler teaches that it is well known to provide the central frame portion (102) of an all-terrain crane as being a hollow section and having a lateral width which increases in an upwardly direction, the profile formed by at least two profile sections (e.g., left and right sides). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the drive assembly frame as being expressly hollow with a laterally tapering profile via at least two profile sections, as taught by Hemmler, for the purpose of providing a frame having a wide top portion for the accommodation of the crane and associated equipment, while ensuring that the wheel track width is not overly wide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kontranowski and Herbst teach known arrangements for routing power to in-wheel motor structures; Juergens teaches a known modular mounting frame structure for a boom machine; Haraguchi, Lee and Boucquey teach known upper and lower plane wheel suspensions; Nagai et al. teach a known steering actuator system for a large-load vehicle.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616